Citation Nr: 0619673	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  93-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound of the left 
wrist and left ring and little fingers, currently rated 
50 percent disabling.

2.  Entitlement to an effective date earlier than October 8, 
1992 for the assignment of a 50 percent disability rating for 
residuals of a gunshot wound of the left wrist and left ring 
and little fingers.

3.  Entitlement to an effective date earlier than October 8, 
1992 for the grant of service connection for residuals of 
frostbite of the feet.

4.  Entitlement to an increased disability rating for 
service-connected anxiety disorder, currently rated 50 
percent disabling.

5.  Entitlement to service connection for residuals of a 
right hip injury.



REPRESENTATION

Veteran represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to August 
1944, from April 1950 to March 1953, from August 1955 to 
August 1958, and from September 1958 to December 1964. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

In a January 1993 rating decision, the RO denied a rating in 
excess of 30 percent rating for the veteran's service-
connected anxiety disorder; denied a rating in excess of 20 
percent rating for service-connected residuals of a gunshot 
wound of the left wrist involving a fracture of the left 
carpal bones; and denied a rating in excess of 10 percent 
rating for the service-connected residuals of a gunshot wound 
of the left ring and little fingers involving ankylosis of 
those fingers.  The veteran perfected an appeal as to all 
three denials.  In August 1993 the veteran testified at a 
hearing held at the RO before a Board Member who is no longer 
employed at the Board.  
In October 1995, the Board remanded those three claims to the 
RO. 

In a January 1998 decision, the RO granted an increased 
rating of 30 percent for residuals of a gunshot wound of the 
left wrist, effective from October 8, 1992, and also granted 
service connection for residuals of frostbite of the feet, 
effective from October 8, 1992.  The veteran perfected 
appeals as to the effective dates assigned.  His appeal for a 
higher rating for the left wrist disability continued.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

In December 1999, the veteran presented oral testimony at a 
hearing held in Washington, D.C. before the same Board member 
who conducted the hearing in August 1993.  A transcript of 
that hearing has been associated with the veteran's claims 
file.

In October 2000, the Board issued a decision which denied a 
rating in excess of 
30 percent for an anxiety disorder; denied an effective date 
earlier than October 8, 1992 for an increased rating for 
residuals of a gunshot wound to the left wrist; and denied an 
effective date earlier than October 8, 1992 for service 
connection for residuals of frostbite to the feet.  Also in 
that decision, the Board evaluated the residuals of a gunshot 
wound of the left wrist and of the left ring and little 
fingers under a single diagnostic code, and granted a 50 
percent rating for the overall condition, effective October 
8, 1992.

The veteran appealed the October 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a May 2001 order, the Court granted a May 2001 motion by 
the VA General Counsel to vacate and remand that portion of 
the Board decision which denied a rating in excess of 30 
percent for the anxiety disorder; a rating in excess of 50 
percent for residuals of a gunshot wound to the left wrist 
and left ring and little fingers; an effective date earlier 
than October 8, 1992 for a 50 percent rating for residuals of 
a gunshot wound to the left wrist and left ring and little 
fingers; and an effective date earlier than October 8, 1992 
for the grant of service connection for residuals of 
frostbite of the feet.

Meanwhile, in a November 2000 RO rating decision, a 50 
percent disability rating for the service-connected anxiety 
disorder was granted, effective March 24, 2000.

In a February 2003 decision, the Board denied a rating in 
excess of 30 percent for the anxiety disorder (the above-
mentioned November 2000 rating decision was not of record at 
the time of the Board's decision and was not known to the 
Board); denied a rating in excess of 50 percent rating for 
residuals of a gunshot wound of the left wrist and left ring 
and little fingers; denied an effective date earlier than 
October 8, 1992 for the assignment of a 50 percent rating for 
residuals of a gunshot wound of the left wrist and of the 
left ring and little fingers; and denied an effective date 
earlier than October 8, 1992 for the grant of service 
connection for residuals of frostbite of the feet.  

The veteran again appealed to the Court.  A September 2003 
Court order granted a September 2003 joint motion of the 
veteran's counsel and VA General Counsel to vacate and remand 
the Board decision.  

In April 2004, the Board remanded the case for further 
development.  A supplemental statement of the case (SSOC) was 
issued by the RO in March 2005 which denied ratings in excess 
of 50 percent for both the anxiety disorder and the left 
wrist and hand disorder and denied an effective date earlier 
than October 8, 1992 for the assignment of a 50 percent 
rating for the left wrist and hand disorder and the grant of 
service connection for residuals of frostbite of the feet.  
These issues are once again before the Board.

In a February 2006 statement, the veteran requested another 
personal hearing.  In May 2006 he testified at a hearing held 
in Washington, DC before the undersigned Veterans Law Judge, 
a transcript of which has been associated with the veteran's 
claims file.
 
Meanwhile, in a January 2006 RO rating decision, service 
connection was denied for residuals of a right hip injury.  
In February 2006, the veteran submitted a timely NOD as to 
that denial.  It appears that this NOD was overlooked by the 
RO, and no statement of the case (SOC) has been issued..

The issues of the veteran's entitlement to an increased 
rating for the service-connected anxiety disorder and service 
connection for residuals of a right hip injury are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Issues not on appeal

In July 2002 and October 2002 statements, the veteran's 
counsel indicated that the veteran was seeking an earlier 
effective date for the grant of a total disability rating 
based on individual unemployability (TDIU).  In a statement 
received in December 2002, the veteran's counsel indicated 
that the veteran was seeking service connection for a 
shoulder disability and to reopen a claim of entitlement to 
service connection for a back disability.  At the May 2006 
hearing, the veteran's counsel indicated that an earlier 
effective date for the grant of a 50 percent rating for the 
service-connected anxiety disorder was warranted.  

These matters have not been adjudicated by the RO, and the 
Board is therefore without jurisdiction to consider them.  
All these issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
his service-connected  residuals of a gunshot wound of the 
left wrist and left ring and little fingers based on 
neurological impairment of the left ulnar nerve and in the 
absence of objective clinical findings showing loss of use of 
the left hand.

2.  The residual scars on the left hand from the gunshot 
wound are tender to palpation.

3.  The veteran's claims for increased ratings for his 
service-connected residuals of a gunshot wound of the left 
wrist and left ring and little fingers were received by VA on 
October 8, 1992.

4.  It is not factually ascertainable that an increase in 
severity of the veteran's residuals of a gunshot wound of the 
left wrist and left ring and little fingers occurred within 
the one-year period prior to the date of receipt of his 
claim.

5.  The veteran's initial claim for service connection for 
residuals of frostbite of the feet was received by VA on 
October 8, 1992.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 50 percent disability rating 
for service-connected residuals of a gunshot wound of the 
left wrist and left ring and little fingers have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2005).

2.  The criteria for a separate 10 percent disability rating 
for residual scars on the left hand from the gunshot wound 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.118, Diagnostic Code 7804 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).

3.  The criteria for an effective date prior to October 8, 
1992 for the assignment of a 50 percent disability rating for 
service-connected residuals of a gunshot wound of the left 
wrist and left ring and little fingers have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

4.  The criteria for an effective date prior to October 8, 
1992 for the grant of service connection for residuals of 
frostbite of the feet have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected residuals of a gunshot wound of the left wrist and 
left ring and little fingers.  He is also seeking earlier 
effective dates for the assignment of a 50 percent disability 
rating for service-connected residuals of a gunshot wound of 
the left wrist and left ring and little fingers and the grant 
of service connection for residuals of frostbite of the feet.

As is described elsewhere in this decision, the remaining 
issues on appeal are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
October 2004, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter from the RO 
notified the veteran that "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  October 2004 VCAA letter, page 7.  The 
VCAA letter from the RO also told the veteran about the need 
for evidence that could substantiate his earlier effective 
date claims.  Id. at 4.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his disabilities and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [VA examinations regarding the left hand were 
conducted in September 1996, October 1996, and June 2000.]

As for evidence to be obtained by VA, in the VCAA letter, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

Furthermore, in the VCAA letter, the RO specifically informed 
the veteran to submit any evidence in his possession that 
pertained to his claims.  The VCAA letter thus complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In addition, the veteran is represented by an attorney, who 
is familiar with the requirements of the VCAA.  Indeed, the 
September 2003 Joint Motion for remand to which the attorney 
was a signatory, revolved largely around the VCAA.  It is 
clear that based on the long history of this appeal and the 
submission of the veteran and his attorney, that they are 
fully conversant with the provisions of the VCAA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims for increased ratings for the left wrist 
and left fingers disabilities were initially adjudicated by 
the RO in January 1993, prior to the enactment of the VCAA.  
Similarly, the assignment of the effective date for an 
increased disability rating for the left wrist disability and 
the assignment of an effective date for the grant of service 
connection for residuals of frostbite of the feet were made 
in a January 1998 rating decision, which was prior to the 
enactment of the VCAA.  Therefore, compliance with the notice 
provisions of the VCAA was both a legal and practical 
impossibility.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7- 
2004.  

Significantly, the veteran's claims were readjudicated by the 
RO, following the issuance of a VCAA letter in October 2004, 
and after that the veteran was allowed the opportunity to 
present evidence and argument in response.  See the SSOC 
issued in March 2005.  The Board accordingly finds that there 
is no prejudice to the veteran.  Furthermore, the veteran has 
not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) [timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].  In particular 
the attorney did not refer to any perceived VCAA problems 
during the May 2006 hearing.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here, and 
elements (2) and (3) are not at issue as service connection 
has already been granted for residuals of a gunshot wound of 
the left wrist and left ring and little fingers and residuals 
of frostbite of the feet.  As explained above, the veteran 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to the current levels of disability 
and effective date.

With respect to the increased rating claim, because the Board 
concludes below that the claim for increased rating for the 
left wrist and left ring and little finger disability is 
denied, any question as to the appropriate effective date to 
be assigned for that disability is rendered moot.  The Board 
is also granting a separate disability rating for surgical 
scars associated with the service-connected left wrist and 
left ring and little finger disability.  It is not within the 
Board's jurisdiction to assign an effective date for such 
disability.  The Board is confident that prior to doing so, 
the agency of original jurisdiction will provide the veteran 
with appropriate notice under Dingess.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, and 
reports of VA examinations, which will be described below.

The Board notes that the veteran's last examination with 
regard to the left hand was in June 2000.  However, unlike 
the claim for an increased rating for the service-connected 
anxiety disorder (which is being remanded for additional 
evidentiary development), the veteran has not identified any 
evidence showing treatment or worsening of the left hand 
disability.  Thus, there is no indication that another 
examination is warranted.

Moreover, and crucially, a review of the record reveals that 
no amount of development could change the evidentiary posture 
of the issue of an earlier effective date for the grant of 
service connection for residuals of frostbite of the feet.  
That is, the outcome of this earlier effective date claim 
hinges exclusively on documents which were filed, and thus 
made part of the record, in the early 1990s.  See Dela Cruz, 
supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has 
retained the services of an attorney.  He testified at 
hearings held at the RO and in Washington, DC, which were 
chaired by a former member of the Board in August 1993 and 
December 1999 and by the undersigned Veterans Law Judge in 
May 2006.  Transcripts of those hearings are associated with 
the veteran's VA claims folder.

Accordingly, the Board will proceed to a decision on the 
merits.

At the outset of its analysis, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound of the left 
wrist and left ring and little fingers, currently rated as 50 
percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific rating criteria

The veteran is currently assigned a 50 percent disability 
rating for his service-connected left wrist and left ring and 
little finger disability.  His disability is rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2005). 

Under Diagnostic Code 8516, complete paralysis of the ulnar 
nerve in the minor upper extremity warrants a 50 percent 
evaluation.  Complete paralysis of the ulnar nerve is 
manifested by the following: the "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct 
the thumb; and flexion of wrist weakened.  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2005).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 50 percent disability 
rating for the orthopedic and neurological residuals of the 
gunshot wound to the left wrist and left ring and little 
fingers under Diagnostic Code 8516 [ulnar nerve].  The 
schedular criteria focus on "griffin claw" deformity and 
limitation of motion of fingers and the wrist.  Those 
symptoms are precisely the veteran's current symptoms.  The 
veteran is receiving a higher rating under Diagnostic Code 
8516 than he would have received based on limitation of the 
motion of the wrist and the left ring and little fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5230 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5215-5227 (2002).

The veteran's former representative asserted at the December 
1999 Board hearing that the veteran had radial nerve damage 
in addition to ulnar nerve damage.  December 1999 Hearing 
Transcript, page 9.  The former representative is not 
competent to make that assertion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Significantly, the competent  medical evidence of 
record, including the reports of the October 1996 and June 
2000 VA examinations, do not reveal a radial nerve 
impairment.  The veteran and his attorney have not pointed to 
any medical evidence showing radial nerve impairment.  
Therefore, consideration under Diagnostic Code 8514  is not 
warranted.

The Rating Schedule does provide for assignment of a 60 
percent evaluation for loss of use of the nondominant hand 
where loss of use is held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  See 38 C.F.R. 
§§ 4.63, 4.71a, Diagnostic Code 5125 (2005).
In this case, however, although there has been shown to be 
pain, soreness, tenderness, stiffness, and limitation of 
motion in the left wrist and even though there is a ulnar 
claw hand deformity with limitation of motion in the left 
ring and little fingers, no examiner has suggested there is 
objective evidence that the veteran has lost the use of that 
hand in terms of acts of manipulation and grasping.  In fact, 
the report of the October 1996 VA neurological examination 
reflects that the veteran had a normal range of motion in the 
left thumb and middle and index fingers.  
Also, the report of the June 2000 VA hand examination shows 
that although the veteran had diminished grip and grasp, he 
still had good dexterity and that there was no indication of 
limitation of motion of the left thumb and middle and index 
fingers.  

At the May 2006 hearing, the undersigned Veterans Law Judge 
observed the veteran's ability to use his left hand.  
Moreover, the veteran himself testified at the May 2006 
hearing that he exercised his left hand by squeezing a rubber 
ball and that he still played the bass but only for a limited 
amount of time.  May 2006 Hearing Transcript, page 18.  
Clearly, in light of the medical evidence described above, 
there is no loss of use.  The veteran does not appear to 
contend otherwise.

Accordingly, the Board concludes that rating the left hand 
disability under Diagnostic Code 8516 is most appropriate in 
this case.

Schedular rating

The veteran is receiving the maximum rating, 50 percent, for 
paralysis of the left (minor) ulnar nerve under Diagnostic 
Code 8516.  



DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because the veteran's disability is neurological, rather than 
musculoskeletal, in nature, DeLuca provisions are not for 
application.  Moreover, even if DeLuca considerations were 
for application, because the maximum schedular disability 
evaluation of 50 percent has been granted, additional 
disability could not be assigned in any event.   See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable].

Esteban considerations

The veteran has residual scars from the gunshot wound to the 
left hand.  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2005); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Board has considered whether a separate rating is 
warranted for the scars.  
The medical evidence reflects that the veteran has a left 
hand neurological and orthopedic disability and tender scars.  
Specifically, the report of the June 2000 VA examination 
reflects that the scars were slightly tender to palpation.  
This is a separate and distinct disability from the 
underlying ulnar nerve damage and limitation of motion in the 
left hand, and a separate rating is therefore warranted.
Accordingly, the Board will separately rate the scars under 
Diagnostic Code 7804.

While this appeal was pending, the rating criteria for 
evaluating skin disabilities were amended.  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  The Board 
will apply both the old and new versions of Diagnostic Code 
7804. However, the revised criteria may not be applied to any 
time period before the effective date of the change.  See 
VAOPGCPREC 3- 2000.  As a practical matter, the outcome is 
the same under both the former and current schedular 
criteria.

Under the former schedular criteria, scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Under the current schedular 
criteria, a 
10 percent rating is warranted for superficial, unstable 
scars and for superficial scars that are painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code, 7804 
(2005).

There is no medical evidence that the veteran's scars are 
other than superficial.  [A superficial scar is one not 
associated with underlying soft tissue damage.]  Moreover, 
although more than one scar may be present, they are located 
in the same area and amount to the same disability.  See 
38 C.F.R. § 4.118 [scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 
§ 4.25].

Accordingly, a 10 percent disability rating is assigned for 
the scars of the veteran's hand under both the former and 
current versions of Diagnostic Code 7804.

Although the RO did not consider whether a separate rating 
was warranted for the residual scars and did not provide the 
veteran with the rating criteria for scars, in light of its 
decision, which grants the maximum disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804, the veteran is not 
prejudiced by the Board's consideration of a separate rating.  
Bernard v. Brown, 4 Vet. App. 384 (1993).



Extraschedular consideration

In the April 1993 SOC, the January 1998 rating decision, the 
January 1998 SSOC, and November 2000 rating decision, the RO 
considered the matter of referral of the issues of increased 
ratings for the left wrist and left ring and little finger 
disabilities for consideration of an extraschedular rating.  
The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his counsel.  The record does not show that the veteran has 
required frequent hospitalizations for his left hand 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for his left hand disability 
since active service.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
invoke consideration of the extraschedular provisions.  The 
veteran testified at the May 2006 hearing that he had not 
worked since 1975 and that he stopped working as a 
psychiatrist's aide because of a back injury.  See the May 
2006 Hearing Transcript, pages 8, 15.  There is nothing in 
the current evidence of record to indicate that left hand 
disability, to include the scars, has caused impairment with 
employment over and above that contemplated in the assigned 
50 percent disability rating under Diagnostic Code 8516 and 
the now assigned 10 percent schedular rating under Diagnostic 
Code 7804.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In any event, the Board notes that the veteran is in receipt 
of TDIU and has been for many years.  The matter of 
assignment of an extraschedular rating for the left upper 
extremity disability is effectively moot in any event.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For reasons which have been expressed in detail above, the 
Board has concluded that a disability rating in excess of 50 
percent under Diagnostic Code 8516 for the left hand 
disability is not warranted.  However, the criteria for a 
separate 10 percent disability rating for the veteran's 
residual scars have been met under Diagnostic Code 7804.  The 
appeal is therefore allowed to that extent.






	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an effective date earlier than October 8, 
1992 for the assignment of a 50 percent disability rating for 
residuals of a gunshot wound of the left wrist and left ring 
and little fingers.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Effective dates - increased ratings

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year prior 
to the claim, the increase in disability was ascertainable.  
See 38 U.S.C.A. § 5110(b)(2); Quarles, 3 Vet. App. at 134.

In making this determination, the Board must consider all of 
the evidence, including that received prior to a previous 
final decision.  Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2005).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2005).

Finality

In general, Board decisions and rating decisions are final.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1103 (2005).  

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2005).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155 
(2005).

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

Disability ratings

As of October 7, 1992, 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (paralysis of the ulnar nerve) provided the following 
for the minor ulnar nerve: mild, incomplete paralysis, 10 
percent rating; moderate, incomplete paralysis, 20 percent 
rating; severe, incomplete paralysis, 30 percent rating; and 
complete paralysis, 50 percent rating.  The current 
definition of complete paralysis, which was discussed above, 
was in effect as of October 7, 1992.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1992).

As of October 7, 1992, 38 C.F.R. § 4.71a, Diagnostic Code 
5212 (radius, impairment of) provided the following for the 
minor radius for nonunion in the lower half with false 
movement: nonunion in the upper half, 20 percent disability 
rating; without loss of bone substance or deformity, 20 
percent disability rating; and with loss of bone substance (1 
inch (2.5 centimeters) or more) and marked deformity, 30 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (1992). 

38 C.F.R. § 4.71a, Diagnostic Code 5214 (wrist, ankylosis of) 
provided the following for the minor wrist: favorable in 20 
to 30 degrees of dorsiflexion, 20 percent disability rating; 
any other position except favorable, 30 percent disability 
rating; and unfavorable in any degree of plantar flexion or 
with ulnar or radial deviation, 40 percent rating.  

38 C.F.R. § 4.71a, Diagnostic Code 5223 (two digits of the 
hand, favorable ankylosis) provided that a 10 percent 
disability rating was warranted for favorable ankylosis of 
the minor ring and little fingers.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (1992).

38 C.F.R. § 4.71a, Diagnostic Code 5219 (two digits of the 
hand, unfavorable ankylosis) provided that a 20 percent 
disability rating was warranted for unfavorable ankylosis of 
the minor ring and little fingers.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  Ankylosis of both the 
metacarpophalangeal joints, with either joint in extension or 
in extreme flexion, will be rated as amputation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5219 (1992).





Factual background

Prior to October 8, 1992, the left wrist disability and the 
left ring and little fingers disability were separately 
rated.  The left wrist disability was rated as 20 percent 
disabling from April 16, 1975 to October 8, 1992, initially 
under Diagnostic Code 5214 and later under Diagnostic Code 
5212.  The left ring and little finger disability was rated 
as 10 percent disabling from December 1, 1968 to October 8, 
1992 under Diagnostic Code 5223.  

In a March 17, 1987 Board decision, a rating in excess of 20 
percent for residuals of a fracture of the left wrist was 
denied and a rating in excess of 10 percent for limitation of 
motion of the left ring and little fingers was denied.  

On July 1, 1987, the veteran received VA treatment for "S.C. 
wrist and finger injury."  

On October 8, 1992, the RO received a VA Form 21-4138 
(statement in support of claim) from the veteran in which he 
said that he wanted an "increase in left wrist condition and 
deformed fingers."  As was described in the Introduction, in 
a January 1998 decision, the RO granted an increased rating 
of 30 percent for residuals of a gunshot wound of the left 
wrist, effective from October 8, 1992.  The 30 percent 
disability rating was assigned under Diagnostic Code 8516.  
In an October 2000 decision, the Board granted a combined 50 
percent disability rating for the left wrist and left ring 
and little fingers under Diagnostic Code 8516, effective 
October 8, 1992.  

Analysis

The currently assigned 50 percent disability rating for the 
left wrist and left ring and little fingers has been made 
effective as of October 8, 1992.  The veteran seeks an 
earlier effective date for the 50 percent disability rating.  
Specifically, he contends that the 50 percent rating should 
be effective as of the day following separation from his last 
period of active service (i.e., December 1964)  because his 
symptomatology had been just as severe as it is now.  See the 
December 1999 hearing transcript, pages 14-15.  The veteran's 
counsel argues that a 50 percent disability rating is 
warranted effective the date following separation from his 
last period of active service because VA erroneously rated 
the disability as two separate disabilities when VA should 
have rated it as one disability and as 50 percent disabling.  
See statement of counsel received in December 2002.

In a January 1998 statement, the veteran seemed to suggest 
that the effective date for the grant of an increased rating 
for the left wrist disability should be March 17, 1987, the 
date of a prior Board decision which denied increased ratings 
for the left wrist and left ring and little finger 
disabilities, but the veteran did not present a basis for 
that argument.

Based on the contentions of the veteran and his counsel, the 
veteran appears to be seeking the currently assigned 50 
percent disability rating back to December 5, 1964, the date 
following separation from his last period of active service.  

The procedural history reveals numerous claims by the veteran 
for increased ratings, and various decision made by the RO 
and the Board as to disability ratings assigned for left 
wrist and left ring and little finger disabilities.  The last 
final decision was the March 1987 Board decision.  Any prior 
RO rating decisions are subsumed in that decision.  See 
38 C.F.R. § 20.1104 (2005).

While the veteran's counsel noted in his December 2002 
statement that it was an "error" not to have assigned a 50 
percent disability rating for the entire period from December 
5, 1964 to October 7, 1992, the counsel has not claimed clear 
and unmistakable error (CUE) in the March 1987 Board decision 
(or for that matter any prior RO rating decision.  In that 
regard, the Board notes that after submitting the December 
2002 statement, the veteran's counsel subsequently did not 
indicate, including during the May 2006 hearing, that there 
was CUE in a prior rating decision or Board decision.  

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
See also Baxter v. Principi, 17 Vet. App. 407, 411 (2004) ["A 
CUE motion may not be made with 'broad brush allegations' but 
instead CUE must be alleged with specificity and, unless the 
error would amount to CUE on its face, requires persuasive 
reasoning as to why the result would have been 'manifestly 
different' but for the alleged error."].  

The veteran's counsel is presumably familiar with the 
standard for raising CUE, and he has not challenged any prior 
rating decision or the March 1987 Board decision on the basis 
of CUE.  Therefore, the prior rating decisions and the March 
1987 Board decision which subsumed them remain final.  For 
that reason an effective date earlier than March 17, 1987 is 
impossible.

The next matter is whether the veteran had an unadjudicated 
claim pending after March 17, 1987 but prior to the October 
8, 1992 statement.  The applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello, supra.

There is no communication from the veteran or a 
representative of the veteran to VA which can be interpreted 
as a claim for an increased rating for the left hand 
disabilities after the March 17 1987, Board decision and 
prior to October 8, 1992.  Neither the veteran nor his 
counsel has identified a formal claim that was filed prior to 
October 8, 1992.  The Board's review of the entire record 
also reflects a formal claim was not filed prior to October 
8, 1992.

As for an informal claim, neither the veteran nor his counsel 
has identified an informal claim that was filed prior to 
October 8, 1992.  The Board's review of the entire record 
also reflects an informal claim was not filed prior to 
October 8, 1992.  

The Board notes that the veteran was seen at a VA medical 
center on July 1, 1987 and that the assessment on the day of 
treatment was "S.C. wrist and finger injury."  However, the 
treatment record from that day reveals that there was 
apparently no physical examination of the left hand and that 
the veteran merely got a prescription for Indocin renewed.  
The treatment record shows that the veteran was in no 
apparent distress and that there were no new problems.  This 
treatment record does not contain findings suggestive of an 
increase in severity of the left hand disabilities or 
constitute an examination or treatment of the left hand 
disabilities that could constitute a claim for an increase 
within the meaning of 38 C.F.R. § 3.157(b).  

In any event, a formal claim for an increased rating was not 
filed within one year of the treatment on July 1, 1987, a is 
required by the regulation.  See 38 C.F.R. § 3.155(a).  As 
such, the July 1, 1987 VA treatment record cannot be 
considered to be an informal claim for an increased rating.

Therefore, in the absence of a formal or informal claim 
between March 17, 1987, and October 7, 1992, the date of the 
claim for the increased ratings for the left hand 
disabilities remains October 8, 1992.  

The final matter for consideration is whether it is factually 
ascertainable that an increase in disability occurred within 
the one-year period prior to October 8, 1992.  See 38 C.F.R. 
§ 3.400(o) (2005).  The Board has reviewed the entire claims 
file, and based on that review finds that it is not factually 
ascertainable that an increase in severity of the veteran's 
residuals of a gunshot wound of the left wrist and left ring 
and little fingers occurred within the one-year period prior 
to the date of receipt of his claim on October 8, 1992.  

Significantly, there is no medical evidence whatsoever during 
the one-year period prior to October 8, 1992 showing 
treatment or evaluation of the left wrist and left ring and 
little disabilities.  Also, the medical evidence subsequent 
to October 8, 1992, does not reflect an increase in severity 
in the left hand orthopedic and neurological disabilities 
during the one-year period prior to October 8, 1992.  
Specifically, neither the reports of the 1996 VA examinations 
nor the reports of the 2000 VA examination indicate that the 
veteran had an increase in severity of his left hand 
disabilities within the one-year period prior to October 8, 
1992.  

While the veteran claims that his left hand symptomatology 
has been as severe in the past as it is now, the Board places 
greater weight on the absence of medical evidence 
demonstrating the degree of severity of the left hand 
disabilities during the one-year period prior to October 8, 
1992.  If the left hand and wrist disabilities had in fact 
increased in disability during the year prior to the filing 
of the claim, it would stand to reason that the veteran would 
have sought medical treatment.  He did not.

Therefore, it is not factually ascertainable that during the 
one-year prior to October 8, 1992, there was an increase in 
severity in the manifestations of the service-connected 
disabilities as to warrant a higher rating by analogy under 
Diagnostic Code 5212 (radius, impairment of) or Diagnostic 
Code 5214 (wrist, ankylosis, of) for impairment of the left 
wrist or to warrant a higher rating based on limitation of 
motion or ankylosis of the left ring and little fingers.  

Since the veteran's left wrist disability was rated as 20 
percent disabling prior to October 7, 1992 and the his left 
ring and little finger disability was rated as 10 percent 
disabling prior to October 8, 1992, for an overall rating of 
30 percent for the left hand disabilities (see 38 C.F.R. 
§ 4.25), a higher rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 during the one-year period prior to October 8, 
1992, would only be warranted if the overall left hand 
disability was manifested by complete paralysis of the left 
ulnar nerve (the criteria for a 50 percent disability rating) 
during that one-year period.  Based on the utterly negative 
medical record during the one-year period prior to October 8, 
1992, it is not factually ascertainable that complete 
paralysis was present.

To some extent, the veteran appears to be making an argument 
couched in equity.  In essence, he contends that his 
disability was 50 percent disabling from the day he left 
military service and that he should be compensated therefor 
for that entire period.  Setting aside the fact that medical 
evidence does not show this to be the case, the Board is 
bound by the law and cannot award benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board's decision as 
to the effective date is based on the law, as explained 
above.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the assignment of a 50 percent disability rating for 
service-connected residuals of a gunshot wound of the left 
wrist and left ring and little fingers is October 8, 1992, 
the date of receipt of the veteran's claim for an increased 
rating for those disabilities.

3.  Entitlement to an effective date earlier than October 8, 
1992 for the grant of service connection for residuals of 
frostbite of the feet.

Relevant law and regulations

The law and regulations generally pertaining to effective 
dates have been set out above and will not be repeated.

Effective dates - service connection 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).



Factual background

The veteran was discharged from his final period of active 
service in December 1964.  At a March 1967 VA 
neuropsychiatric examination, he reported that he got tired 
from standing and that his feet bothered him.  [A February 
1968 SOC mistakenly indicates that the VA neuropsychiatric 
examination occurred on February 27, 1967.]  

On October 8, 1992, the RO received a VA Form 21-4138 
(statement in support of claim) from the veteran in which he 
said that he would like to file for service connection for 
"foot condition of both feet (frostbite)."  Service 
connection was ultimately granted for residuals of frostbite 
of the feet, effective October 8, 1992.  

Analysis

The RO assigned an effective date of October 8, 1992 for the 
grant of service connection for residuals of frostbite of the 
feet on the basis that a claim for service connection for 
that disability was received on that day.  The veteran seeks 
an earlier effective date.  In particular, he argues that 
earlier effective date is warranted because he filed an 
informal claim for service connection for that disability 
when he complained of his feet bothering him during 
psychiatric treatment in 1967 and because he had had symptoms 
of the disability since his discharge from service in 
December 1964.

This case hinges upon whether the veteran filed a claim for 
service connection for residuals of frostbite of the feet 
prior to October 8, 1992.  For reasons expressed immediately 
below, the Board finds that entitlement to an effective date 
for service connection for residuals of frostbite of the feet 
earlier than that currently assigned, which is the date of 
receipt of the formal claim, October 8, 1992, is not shown.

The Board has carefully reviewed the record in order to 
determine whether any claim for service connection for 
residuals of frostbite of the feet can be detected prior to 
October 8, 1992.  See Servello, supra.  In this case, no such 
claim exists.
There is no communication of record in the entire record from 
the veteran or a representative to VA which can be 
interpreted as an application for service connection for 
residuals of frostbite of the feet prior to October 8, 1992.  
Neither the veteran nor his counsel has identified a formal 
claim that was filed prior to October 8, 1992.  The Board's 
review of the entire record also reflects that no formal 
claim was filed prior to October 8, 1992.  

In a January 1998 statement, the veteran seemed to suggest 
that the effective date for the grant of service connection 
should be March 17, 1987, the date of a prior Board decision 
on various issues.  The veteran did not present a basis for 
that argument, and there is in fact no legal or factual basis 
for a Board decision service as a claim for benefits.  

The veteran's counsel in essence argues that the report of 
the March 1967 VA neuropsychiatric examination is an informal 
claim for residuals of frostbite of the feet because the 
veteran reported at that examination that his feet bothered 
him.  
Therefore, the Board will address whether the report of the 
March 1967 VA neuropsychiatric examination is an informal 
claim for service connection for residuals of frostbite of 
the feet.

[The Board notes the veteran's counsel in a December 2002 
statement apparently relied on the information in the 
February 1968 SOC for the date of the examination.  However, 
it is clear that he was referring to the veteran's complaints 
during the March 1967 psychiatric evaluation.]  

Under 38 C.F.R. § 3.157, the date of a VA hospitalization or 
examination may be accepted as an "informal claim."  However, 
this regulation applies only to claims for increased ratings 
or to reopen previously denied claims, and it is manifestly 
not applicable to original service connection claims, like 
this one.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  
Moreover, the mere presence of medical evidence does not 
establish an intent on the part of the veteran to seek 
service connection for a foot disability.  Brannon v. West, 
12 Vet. App. 32, 35 (1998).  Here, there is no indication 
that the veteran sought, in 1967, to establish entitlement to 
service connection for frostbite residuals.  Indeed, his 
complaints were made to a psychiatrist, not a podiatrist or 
other health care provider with expertise in foot or leg 
problems.  There is no evidence that the veteran in fact 
sought such specific medical treatment in 1967.  

In short, the report of the March 1967 VA neuropsychiatric 
examination is not an informal claim for service connection 
for residuals of frostbite of the feet.  In addition, a 
review of the entire record does not otherwise reflect the 
existence of an informal claim for service connection for 
this disability.

In sum, there was no claim for service connection for 
residuals of frostbite of the feet prior to October 8, 1992.

As with the previous issue, to some degree, the veteran 
appears to be raising an argument couched in equity in that 
he contends that he had residuals of frostbite of the feet 
since December 1964 and so he should receive compensation 
from then on.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the 
Board has decided this case based on the law and regulations.  
Specifically, the effective date of service connection is 
based on the date that a claim therefor was filed, not the 
date the disability first existed.  See 38 C.F.R. § 3.400 
(2005).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  
For reasons explained above, the effective date assigned in 
this case is dictated by the date of filing of the veteran's 
claim for service connection on October 8, 1992.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for residuals of 
frostbite of the feet is October 8, 1992, the date of receipt 
of the veteran's formal claim of entitlement to service 
connection for residuals of frostbite of the feet.


ORDER

An increased disability rating for service-connected 
residuals of a gunshot wound to the left wrist and left ring 
and little fingers is denied.

Entitlement to a separate 10 percent disability evaluation 
for the residual scars on the left hand from the gunshot 
wound to the left wrist and left ring and little fingers is 
granted.

Entitlement to an effective date prior to October 8, 1992 for 
the assignment of a 50 percent disability rating for service-
connected residuals of a gunshot wound of the left wrist and 
left ring and little fingers is denied.

Entitlement to an effective date prior to October 8, 1992 for 
the grant of service connection for residuals of frostbite of 
the feet is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues on appeal must be remanded for 
further evidentiary development.

4.  Entitlement to an increased disability rating for 
service-connected anxiety disorder, currently rated as 50 
percent disabling.

At the December 1999 Board hearing, the veteran reported that 
he was receiving treatment for his psychiatric disability at 
the VA medical center in Toledo, Ohio.  See the December 1999 
hearing transcript, page 3.  Moreover, at the May 2006 Board 
hearing, the veteran testified that he still received 
treatment for his psychiatric disability at the above-
mentioned VA medical center.  See the May 2006 Hearing 
Transcript, page 14.  Treatment records from that facility 
were last obtained by the RO in December 1996.  These records 
must be obtained and associated with the veteran's VA claims 
folder.

The veteran last underwent a VA psychiatric examination in 
June 2000, which was six years ago.  In light of the fact 
that the veteran is contending that the disability has become 
worse, a contemporaneous examination is necessary.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

5.  Entitlement to service connection for residuals of a 
right hip injury.

As was described in the Introduction, the veteran has filed a 
NOD as to this issue.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of entitlement to 
service connection for residuals of a right hip injury.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain all records 
pertaining to treatment of the veteran's 
service-connected anxiety disorder from 
the VA medical center in Toledo, Ohio 
from December 1996 to the present.  Any 
such treatment records so obtained should 
be associated with the veteran's VA 
claims folder.

2.  VBA should schedule the veteran for a 
VA psychiatric examination to evaluate 
the current severity of his anxiety 
disorder.  To the extent practicable, the 
examiner should identify all 
symptomatology associated with the 
veteran's anxiety disorder.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

4.  VBA must issue a SOC pertaining to 
the issue of service connection for 
residuals of a right hip injury.  The 
veteran and his counsel should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


